DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5-6, 13-14and 19-20 objected to because of the following informalities:  claim 5 reads “wherein spring portion connects” in line 1, it should read “wherein the spring portion connects” for grammatical correctness. Similarly Claim 6 reads “wherein clip includes” in line 1, it should read “wherein the clip includes”  for grammatical correctness. Claims 13-14 and 19-20 contain similar wording and should be corrected similarly.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-14 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Desai et al (US Patent Application Publication US 2005/0008428 A1).
Regarding claim 9, Desai discloses (Figure 1-2B and 4A) attachment system for attaching  a heat exchanger (heat exchanger 12) to a vehicle (per paragraph 0022) comprising:
a first bracket (affixing means/bracket 40)  secured to the heat exchanger (the protrusion at tab portion 80 of bracket 40 attaches to heat exchanger 12 as seen in figure 1 and 2A), the first bracket having a first plate (at the main portion of bracket 40 excluding tab portion 80), the first plate including a front surface that faces away from the heat exchanger, including a back surface that faces toward the heat exchanger (the upper surface of bracket  40 facing the viewer  in figure 2A would form a  back surface that faces toward the heat exchanger 12 in the direction of the tab portion 80 and the opposing surface of bracket 40 which would be on the opposite side of the surface seen in figure 2A would form a front surface away from  heat exchanger 11 as seen in figure 4A), and defining first and second notches on opposing peripheral edges of the first plate (a first notch at one of  portions 50 that engage with tabs 90 including stop edges 70 as seen in figure 2A and second notch in opening 60 where snap ledge 110 snaps to opening 60 per paragraph 0028 and as seen in figure 4A where the notches are on opposing outer and inner peripheral edges of the bracket 40): and 
a second bracket ( affixing means 140 seen in figure 2B)  secured to the vehicle, the second bracket having a second plate (at the body of affixing means 140 including wall 120), a hook (either of tabs 90), and a clip (flex finger 100 with snap ledge 110), the second plate having an outer surface, the hook (90) and the clip (100) extending from opposing edges of the outer surface (tabs 90 extend from the upper left side of affixing means 140 as seen in figure 2B and flex finger 100 extends from the lower right side of affixing means 140 near post 130 as seen in figure 2B), wherein the outer surface is configured to engage the front surface of the first plate (the outer surface of affixing means 140 contacts the front surface of bracket 40 as seen in the assembled state of figure 4A per the description of paragraph 0028 and per the engagements 227 of figure 4 per paragraph 0034), and wherein the hook (90) and the clip (flex finger 100)  are configured to extend through the first and second notches, respectively, and to 
Regarding Claim 10, Desai discloses the claim limitations of claim 9 above and Desai further discloses the first plate defines a third notch on the opposing peripheral edge of the coupling plate that is opposite of the second notch (a  third notch the other  one of  portions 50 that engage with tabs 90 including stop edges 70 as seen in figure 2A, which opposes the second notch in opening 60 where snap ledge 110 snaps to opening 60 per as seen in figure 4A as the notches are on outer and inner peripheral edges of the bracket 40 respectively), and wherein the second bracket has a second hook (the other one of tabs 90) that extends from the opposing edge of the outer surface that is opposite of the clip (tabs 90 extend from the upper left side of affixing means 140 as seen in figure 2B and flex finger 100 extends from the lower right side of affixing means 140 near post 130 as seen in figure 2B), through the third notch, and engages the back surface of the coupling plate to secure the second bracket to the first bracket (tabs 90 extend through and engage with portions 50  of bracket 40 per paragraph 0028 and as seen in figure 4A).
Regarding Claim 11, Desai discloses the claim limitations of claim 9 above  and Desai further discloses the clip (flex finger 100 with snap ledge 110) includes a head portion that is configured to transition between first and second positions (snap ledge 110 transitions between the engaged/assembled position in figure 4A and a flexed position as the flex snap ledges snaps into the opening 60 per paragraph 0028) , and wherein the head portion (110) is configured to engage the back surface of the coupling plate when in the first position and to disengage the back surface of the coupling plate when in the second position (the snap ledge 110 is disengaged from the back surface when sliding into the snapped position in figure 4A and 
Regarding Claim 12, Desai discloses the claim limitations of claim 11 above  and Desai further discloses the clip (flex finger 100 with snap ledge 110) includes a spring portion that biases the head portion into engagement with the back surface (the base of the flexible finger 100 which is attached to the main portion of affixing means 140 at heat exchanger 11 is a flexible component  that provides preload forces per paragraph 0025 and engages the back surface of bracket 40 through snapped attachment 225 seen in figure 4A and per paragraph 0034).
Regarding Claim 13, Desai discloses the claim limitations of claim 12 above  and Desai further discloses the spring portion (the base of the flexible finger 100) connects the head portion (at snap ledge 110) to one of the opposing edges of the outer surface (where the flex finger 100 extends from the lower right side of affixing means 140 near post 130 as seen in figure 2B).
Regarding Claim 14, Desai discloses the claim limitations of claim 11 above  and Desai further discloses the clip includes a lever arm that extends from the head portion (the portion of flexible finger 100 that extends beyond snap ledge 110 from the base of flexible finger 100 which is attached to the main portion of affixing means 140 at heat exchanger 11) and is configured to transition the head portion from the first position to the second position upon engagement of the lever arm (the snap ledge 110 is disengaged from the back surface when sliding into the snapped position in figure 4A and engages the back surface of bracket 40 through snapped attachment 225 seen in figure 4A and per paragraph 0034).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desai et al (US Patent Application Publication US 2005/0008428 A1) in view of Faure et al (Us Patent Application Publication US 2005/0236141 A1).
Regarding claim 1, Desai discloses (Figure 1-2B and 4A)  a heat exchanger (heat exchanger 12) comprising: a first bracket (affixing means/bracket 40) having a coupling plate (at the main portion of bracket 40 excluding tab portion 80) and a protrusion (at tab portion 80 which contacts the heat exchanger 12 as seen in figure 2A), the coupling plate having front and back surfaces facing in opposing directions relative to each other (the upper surface of bracket  40 facing the viewer  in figure 2A would form a  back surface and the opposing surface of bracket 40 which would be on the opposite side of the surface seen in figure 2A would form a front surface facing heat exchanger 11 as seen in figure 4A)  and defining first and second notches on opposing peripheral edges of the coupling plate (a  first notch at one of  portions 50 that engage with tabs 90 including stop edges 70 as seen in figure 2A and second notch in opening 60 where snap ledge 110 snaps to opening 60 per paragraph 0028 and as seen in figure 4A where the notches are on opposing outer and inner peripheral edges of the bracket 40) , the protrusion extending outward from the back surface and securing the first bracket to the heat exchanger (the protrusion at tab portion 80 attaches to heat exchanger 12 as seen in figure 1 and 2A); and 

However Desai is silent as to the specific construction of the heat exchanger and does not disclose first and second headers: a plurality of tubes extending between the first and second headers and configured to channel fluid between the first and second headers: with the protrusion extending outward from the back surface and securing the first bracket to the first header. While Desai appears to show heat exchanger 11 as having headers in figure 1, given what one of ordinary skill in the heat exchange art would interpret as headers  based on the drawing alone, the text of the specification of Desai is silent as to any specific structure of the heat exchange with only a general description in paragraph 0023 with a condenser as one of the cited uses of the heat exchanger.
Faure teaches (figure 1-3 and 6-8) a heat exchanger with first and second headers (manifolds 3 and 4): a plurality of tubes  extending between the first and second headers and configured to channel fluid between the first and second headers ( a block of flat tubes 2 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generic heat exchanger of Desi to be the more specific heat exchanger with a mounting bracket attached to a header of the heat exchanger as taught by Faure. Doing so would provide a known heat exchanger structure suitable for use as a condenser (per paragraph 0027 of Faure)  with a means of attaching a mounting bracket to a heat exchanger by attaching the mounting bracket to a heat exchange header via brazing as disclosed by Faure (per paragraph 0029) which would provide a permanent connection that minimizes strength problems as recognized by Faure (per Paragraph 0005).
Regarding Claim 2, Desai as modified discloses the claim limitations of claim 1 above  and Desai further discloses the coupling plate defines a third notch on the opposing peripheral edge of the coupling plate that is opposite of the second notch (a  third notch the other  one of  portions 50 that engage with tabs 90 including stop edges 70 as seen in figure 2A, which opposes the second notch in opening 60 where snap ledge 110 snaps to opening 60 per as seen in figure 4A as the notches are on outer and inner peripheral edges of the bracket 40 respectively), and wherein the second bracket has a second hook (the other one of tabs 90) that extends from the opposing edge of the outer surface that is opposite of the clip (tabs 90 extend from the upper left side of affixing means 140 as seen in figure 2B and flex finger 100 extends from the lower right side of affixing means 140 near post 130 as seen in figure 2B), through the third notch, and engages the back surface of the coupling plate to secure the second bracket to 
Regarding Claim 3, Desai as modified discloses the claim limitations of claim 1 above  and Desai further discloses the clip (flex finger 100 with snap ledge 110) includes a head portion that is configured to transition between first and second positions (snap ledge 110 transitions between the engaged/assembled position in figure 4A and a flexed position as the flex snap ledges snaps into the opening 60 per paragraph 0028) , and wherein the head portion (110) is configured to engage the back surface of the coupling plate when in the first position and to disengage the back surface of the coupling plate when in the second position (the snap ledge 110 is disengaged from the back surface when sliding into the snapped position in figure 4A and engages the back surface of bracket 40 through snapped attachment 225 seen in figure 4A and per paragraph 0034).
Regarding Claim 4, Desai as modified discloses the claim limitations of claim 3 above  and Desai further discloses the clip (flex finger 100 with snap ledge 110) includes a spring portion that biases the head portion into engagement with the back surface (the base of the flexible finger 100 which is attached to the main portion of affixing means 140 at heat exchanger 11 is a flexible component  that provides preload forces per paragraph 0025 and engages the back surface of bracket 40 through snapped attachment 225 seen in figure 4A and per paragraph 0034).
Regarding Claim 5, Desai as modified discloses the claim limitations of claim 4 above  and Desai further discloses the spring portion (the base of the flexible finger 100) connects the head portion (at snap ledge 110) to one of the opposing edges of the outer surface (where the flex finger 100 extends from the lower right side of affixing means 140 near post 130 as seen in figure 2B).
Regarding Claim 6, Desai as modified discloses the claim limitations of claim 5 above  and Desai further discloses the clip includes a lever arm that extends from the head portion (the 
Regarding Claim 7, Desai as modified discloses the claim limitations of claim  1 above  and Faure further discloses the protrusion defines a groove (a groove for header/manifold 4 between legs 15a and 15b as seen in figure 6-8), and wherein the first header is disposed within the groove (as seen in figure 6-8 header/manifold 4 is in groove of the forked shaped profile piece 15).
Regarding Claim 8, Desai as modified discloses the claim limitations of claim 7 above  and Faure further discloses the protrusion (15) is secured to the first header (4)  within the groove via brazing (per paragraph 0029).
Regarding Claim 15, Desai discloses the claim limitations of claim 9 above and Desai further discloses that the first bracket includes a protrusion that extend from the first plate (at tab portion 80 which extends from bracket 40 and contacts the heat exchanger 12 as seen in figure 2A). However Desai does not disclose that the protrusion is brazed to the heat exchanger to secure the first bracket to the heat exchanger.
Faure teaches (figure 1-3 and 6-8) a heat exchanger with first and second headers (manifolds 3 and 4) with a first bracket (at any one of holders 8, 9, 10 or 11) having a first plate (at bent web 16 and fastening piece 17) and a protrusion (at forked shaped profile piece 15)  the protrusion extending outward from the back surface of the bracket and securing the first bracket (8 in figure 2), the protrusion is brazed to the heat exchanger to secure the first bracket to the heat exchanger (the first header of the heat exchanger at manifold 4 is secured to the holder 8 by brazing to the profile piece 15 per paragraph 0029). 

Regarding claim 16, Desai discloses (Figure 1-2B and 4A) a heat exchanging system comprising: a heat exchanger (heat exchanger 12): a first bracket (affixing means/bracket 40) secured to the heat exchanger (the protrusion at tab portion 80 of bracket 40 attaches to heat exchanger 12 as seen in figure 1 and 2A), the first bracket having a coupling plate that is separated from the heat exchanger (at the main portion of bracket 40 excluding tab portion 80), the coupling plate defining first and second notches on outer peripheral edges of the coupling plate (a first notch at one of  portions 50 that engage with tabs 90 including stop edges 70 as seen in figure 2A and second notch in opening 60 where snap ledge 110 snaps to opening 60 per paragraph 0028 and as seen in figure 4A where the notches are on opposing outer and inner peripheral edges of the bracket 40); and 
a second bracket ( affixing means 140 seen in figure 2B) having a hook (at either of tabs 90) and a clip (flex finger 100 with snap ledge 110) extending from outer edges of the second bracket (tabs 90 extend from the upper left side of affixing means 140 as seen in figure 2B and flex finger 100 extends from the lower right side of affixing means 140 near post 130 as seen in figure 2B), wherein the hook (90) and the clip (flex finger 100) extend through the first and second notches, respectively, such that the coupling plate (at the main portion of bracket 40 excluding tab portion 80) is disposed between the second bracket (140) and ends of the hook (90) and clip (100) and such that the hook and clip engage a back surface of the coupling plate (the upper surface of bracket  40 facing the viewer  in figure 2A would form a  back surface) to 
However Desai does not disclose that the first bracket is secured to the heat exchanger via brazing.
Faure teaches (figure 1-3 and 6-8) a heat exchanger with first and second headers (manifolds 3 and 4) with a first bracket (at any one of holders 8, 9, 10 or 11), where the first bracket is brazed to the heat exchanger to secure the first bracket to the heat exchanger (the first header of the heat exchanger at manifold 4 is secured to the holder 8 by brazing to the profile piece 15 per paragraph 0029). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the heat exchanger and bracket connection of Desi to be a brazed connection as taught by Faure. Doing so would provide a known means of attaching a mounting bracket to a heat exchanger by attaching the mounting bracket to a heat exchange header via brazing as disclosed by Faure (per paragraph 0029) which would provide a permanent connection that minimizes strength problems as recognized by Faure (per Paragraph 0005).
Regarding Claim 17, Desai as modified discloses the claim limitations of claim 16 above  and Desai further discloses the clip (flex finger 100 with snap ledge 110) includes a head portion that is configured to transition between first and second positions (snap ledge 110 transitions between the engaged/assembled position in figure 4A and a flexed position as the flex snap ledges snaps into the opening 60 per paragraph 0028) , and wherein the head portion (110) is configured to engage the back surface of the coupling plate when in the first position and to disengage the back surface of the coupling plate when in the second position (the snap ledge 110 is disengaged from the back surface when sliding into the snapped position in figure 
Regarding Claim 18, Desai as modified discloses the claim limitations of claim 17 above and Desai further discloses the clip (flex finger 100 with snap ledge 110) includes a spring portion that biases the head portion into engagement with the back surface (the base of the flexible finger 100 which is attached to the main portion of affixing means 140 at heat exchanger 11 is a flexible component  that provides preload forces per paragraph 0025 and engages the back surface of bracket 40 through snapped attachment 225 seen in figure 4A and per paragraph 0034).
Regarding Claim 19, Desai as modified discloses the claim limitations of claim 18 above and Desai further discloses the spring portion (the base of the flexible finger 100) connects the head portion (at snap ledge 110) to one of the outer edges of the second bracket (where the flex finger 100 extends from the lower right side of affixing means 140 near post 130 as seen in figure 2B).
Regarding Claim 20, Desai as modified discloses the claim limitations of claim 17 above and Desai further discloses the clip includes a lever arm that extends from the head portion (the portion of flexible finger 100 that extends beyond snap ledge 110 from the base of flexible finger 100 which is attached to the main portion of affixing means 140 at heat exchanger 11) and is configured to transition the head portion from the first position to the second position upon engagement of the lever arm (the snap ledge 110 is disengaged from the back surface when sliding into the snapped position in figure 4A and engages the back surface of bracket 40 through snapped attachment 225 seen in figure 4A and per paragraph 0034).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Muir (US 1,737,057 A), Bolton et al. (US 5,139,080 A), Best, Jr . et al. (US 7,703,730 B2), Southwick et al. (US 20030230397 A1),  and Tamura et al. (US 2004/0035551 A1) all .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763